          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

RONNIE J NIXON                                           PLAINTIFF

v.                     No. 3:19-cv-383-DPM

KEVIN MOLDER, Sheriff, Poinsett County;
STEVE ROARKS, Administrator, Poinsett
County Sheriff's Office; DOYLE RAMIE,
Sergeant, Poinsett County Sheriff's Office;
and PATRICA MARSHALL, Captain, Poinsett
County Sheriff's Office                              DEFENDANTS

                           JUDGMENT
     Nixon's complaint is dismissed without prejudice.



                                               v
                               D .P. Marshall Jr.
                               United States District Judge
